Citation Nr: 1544739	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-46 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left lower extremity neuropathy, claimed as secondary to service-connected surgical scar status-post hardware removal of the left tibia.


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2000 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, which denied the claim.

In February 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In a May 2012 Board decision, three claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

First, the May 2012 Board decision reopened and remanded the Veteran's claim of service connection for a lower back disability, ordering a new VA examination.  A July 2014 VA examination was conducted, and in a September 2014 rating decision, the Veteran was granted service connection for lower back degenerative disc disease with thoracic spondylosis and left sacroiliac dysfunction.  A 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; the lower back claim has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.).  

Second, the May 2012 Board decision remanded the issue of service connection for status-post left tibia fracture, ordering the RO to issue a Statement of the Case.  In an August 2014 Statement of the Case, the RO denied service connection for left tibia fracture.  The Veteran failed to file a timely substantive appeal; therefore, an appeal for the left tibia fracture claim has not been perfected.  This issue is not in appellate status and requires no further discussion.  

Third and finally, the May 2012 Board decision remanded the Veteran's claim of service connection for left lower extremity neuropathy.  The Board ordered a VA examination to determine whether the Veteran's left lower extremity neuropathy is secondary to his service-connected surgical scar status-post hardware removal of the left tibia.  The Veteran was afforded a July 2014 VA examination, and the RO issued a Supplemental Statement of the Case in September 2014, again denying service connection.  The claims file has been returned to the Board for further appellate proceedings with regard to the left lower extremity neuropathy claim.


FINDING OF FACT

A preponderance of the evidence shows that the Veteran does not have neuropathy of the left lower extremity.  


CONCLUSION OF LAW

The criteria for an award of service connection for left lower extremity neuropathy, secondary to service-connected surgical scar status-post hardware removal of the left tibia, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through notice letters dated December 2008 and November 2009,  the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  These letters satisfied the requirements of the VCAA, and no additional notice is required.  

Pursuant to the Board remand, the Veteran was afforded a VA examination to evaluate his left lower extremity neuropathy in July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds the July 2014 VA examination report sufficient, as it is predicated on consideration of the VA treatment records in the claims file, as well as specific examination findings.  The VA examiner considered the Veteran's report of his symptoms, provided a rationale for the findings made based upon the examination and records reviewed, and provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes multiple VA examinations, VA treatment records, and service treatment records (STRs).  To the extent that any additional medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has been accorded the opportunity and has done neither.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II.  Service Connection

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran claims he has neuropathy of his left lower leg, stemming from the left tibia hardware removal surgery he had while in service.  He reports nerve pain, numbness, and tingling in his left leg.  See Service Treatment Records, August 17, 2004 (a Report of Medical History noting numbness/tingling after surgery on left lower leg); Physical Therapy Records, November 2009 (noting nerve pain and back pain); Veteran's Statement, February 2010; Fresno VA Records, March 2011 (noting pain radiating down the posterior lower left extremity); Hearing Transcript, February 2012; VA Examination, July 2014.

However, the competent and probative evidence of record does not show a diagnosis of left lower extremity neuropathy.  The Veteran's medical treatment records do not reveal a diagnosed neuropathy.  Furthermore, the July 2014 VA examiner performed a thorough examination of the Veteran's back, hip, and left leg, and found no clinical evidence of peripheral neuropathy or nerve injury.  

The July 2014 VA examiner did find that the Veteran has numbness associated with scarring on his left leg.  However, the examiner noted this is a normal phenomenon of surgery and is not a neuropathy.  These symptoms are addressed by the Veteran's established service connection for surgical scar status-post hardware removal of the left tibia.  See Rating Decision, February 2006.  The July 2014 VA examiner also acknowledged the Veteran's report of pain that radiates from his posterior superior iliac spine, down his thigh.  The examiner noted that this is the sacroiliac joint and diagnosed the Veteran with left sacroiliac joint dysfunction, lumbar degenerative disc disease, and minimal thoracic spondylosis, all without clinical evidence of radiculopathy.  These diagnoses are encompassed in the September 2014 rating decision establishing the Veteran's service connection for lower back degenerative disc disease with thoracic spondylosis and left sacroiliac dysfunction.  Thus, the examiner's findings show that any numbness or nerve pain the Veteran experiences are related to conditions that have already been determined service-connected.  

The July 2014 VA examiner's conclusions were rendered based upon review of the entire claims file and discussion of the clinical record, and are supported by a substantial rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  The July 2014 VA examination is therefore probative evidence that the Veteran does not have a current diagnosis of left lower extremity neuropathy.

The Veteran asserts he has nerve damage and shooting nerve pain due to surgeries for his left tibia.  See Veteran's Statement, February 2010; Hearing Transcript, February 2012.  To the extent that he asserts he has nerve damage and nerve pain in his left leg indicative of a neuropathy, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's contentions of numbness and nerve pain have some tendency to establish a diagnosis of neuropathy.  However, the Board finds that the ordinary lay person does not have the experience and knowledge necessary to diagnose a neuropathy.  For example, neuropathy is not visually apparent, such as flat feet, or so ordinary among the common experience, such as a broken bone, to be subject to diagnosis by a layperson.  Rather, in order to rule out a diagnosis of neuropathy, the July 2014 VA examiner relied on her medical training and performed a full neurological examination, testing the Veteran's muscle strength, reflexes, and sensation, as well as ordering MRIs.  The evidence does not support a diagnosis of left lower extremity neuropathy.

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  The preponderance of the evidence shows that the Veteran does not exhibit a current diagnosis of left lower extremity neuropathy.  Therefore, due to the absence of a confirmed diagnosis of a disability, service connection is not warranted.  


ORDER

Service connection for left lower extremity neuropathy is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


